  Case 8:18-cr-00236-VMC-TGW Document 191 Filed 05/31/19 Page 1 of 2 PageID 698



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                       CLERK’S MINUTES

 CASE NO.:       8:18-cr-236-T-33TGW                        DATE:       May 31, 2019

 HONORABLE VIRGINIA M. HERNANDEZ
 COVINGTON


                                                            GOVERNMENT COUNSEL
                                                            Kelley Howard-Allen, AUSA
                                                            Maria Guzman, AUSA

 UNITED STATES OF AMERICA

 v.

 DION GREGORY FISHER                                   KENNETH MARTIN, CJA

 COURT REPORTER: Scott Gamertsfelder                        DEPUTY CLERK:         Tamecika Lee

                                                            COURTROOM:            14B
 TIME: 8:49 AM – 10:36 AM; 10:51 AM – 11:14 AM;
 12:22 PM – 3:01 PM
 TOTAL: 4 hours 49 minutes




PROCEEDINGS:        JURY TRIAL -DAY 4


8:49 AM      Court called to order.

9:11 AM      Jury enter. Direct examination of Mr. Corbett continues.

9:16 AM      Cross-examination of Mr. Corbett.

9:18 AM      Mr. Corbett excused.

9:19 AM      Government’s witness: Dexter McGee sworn and testified on direct examination.

9:53 AM      Mr. McGee excused.

9:54 AM      Government’s witness: Phillip Pione sworn and testified on direct examination.
 Case 8:18-cr-00236-VMC-TGW Document 191 Filed 05/31/19 Page 2 of 2 PageID 699



10:36 AM   Short break.

10:51 AM   Jury enter. Direct examination of Mr. Pione continues.

11:05 AM   Cross-examination of Mr. Pione.

11:08 AM   Re-direct examination of Mr. Pione.

11:09 AM   Mr. Pione excused.

11:14 AM   Lunch break.

12:22 PM   Jury enter the courtroom.

12:23 PM   Government’s witness: Christopher Mckinney sworn and testified on direct examination.

2:56 PM    Jury dismissed for the day.

3:01 PM    Court adjourned. Court will resume at 9:00 a.m. on 6/3/2019.
